                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiff,                               )
                                                 )    Case No. 3:21-mj-04149
 v.                                              )
                                                 )    Magistrate Judge Alistair E. Newbern
 RICCARDO PAOLO SPAGNI,                          )
                                                 )
        Defendant.                               )



             ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE


        Having satisfied the requirements of Local Rule 83.01(b), the Motions for Brian E. Klein

and Melissa A. Meister to Appear Pro Hac Vice (Doc. Nos. 4 and 5) are GRANTED.



                                                     s/ Lynda M. Hill

                                                     Lynda M. Hill
                                                     Clerk of Court




      Case 3:21-mj-04149 Document 19 Filed 08/26/21 Page 1 of 1 PageID #: 339
